DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirota et al. (U.S. 2015/0363932), hereinafter Hirota. Hirota was cited in the Applicant’s IDS dated 10/22/19.

	Regarding claims 1, 13 and 14, Hirota discloses an image processing device, method and non-transitory computer readable medium with an executable program stored thereon ([0010]) comprising: 
	an image acquiring unit configured to acquire a plurality of images at different imaging time which images are captured when illumination light in different wavelength bands is emitted ([0008] and Abstract); and 

	wherein the processor is configured to ([0034])
	generate a low-resolution image by lowering resolution of at least one image in the plurality of images ([0047]), and 
	detect light-absorption information at a certain depth ([0037], [0058] and Abstract) based on a correlation between images which are in an image group including the low-resolution image and the plurality of images ([0035]), which are captured with the illumination light in different wavelength bands ([0035]), and at least one of which is the low-resolution image ([0049]). 

	Regarding claim 2, Hirota discloses the image processing device according to claim 1, wherein the processor is configured to detect the light-absorption information based on a correlation between an image in a certain wavelength band, and the low-resolution image in a wavelength band other than that of the image in the certain wavelength band (Hirota [0092] and [0049]). 

	Regarding claim 4, Hirota discloses the image processing device according to claim 1, wherein the processor is further configured to detect tentative light-absorption information from an image in a certain wavelength band (Hirota claim 5 and [0042]), and correct the tentative light-absorption information based on the correlation between the images (Hirota claim 5 and [0042]). 

	Regarding claim 6, Hirota discloses the image processing device according to claim 1, wherein the processor is configured to detect the light-absorption information based on a correlation between a plurality of low-resolution images (Hirota [0047]). 



	Regarding claim 11, Hirota discloses the image processing device according to claim 1, wherein the processor is configured to change a level of lowering resolution based on a wavelength band of the light (Hirota [0048]). 

	Regarding claim 12, Hirota discloses an endoscope system comprising: 
	an endoscope configured to generate image data by imaging an inside of a body of a subject when being inserted into the subject (Hirota [0025]); and 
	the image processing device according to claim 1 (see claim 1 citations), the image processing device being configured to execute image processing with respect to an endoscopic image corresponding to the image data generated by the endoscope (Hirota [0025]). 

Allowable Subject Matter
Claims 3, 5 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aoyama (U.S. 2016/0089012) and Kako et al. (JP2013146484A), which were cited in the .

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW K KWAN whose telephone number is (571)270-7073.  The examiner can normally be reached on Monday-Friday 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW K KWAN/Primary Examiner, Art Unit 2482